Citation Nr: 1204128	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-19 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to Type II Diabetes Mellitus that already has been presumptively service connected based on presumed exposure to herbicides (Agent Orange) in Vietnam.

2.  Entitlement to service connection for a lung disorder, including as due to that herbicide exposure. 

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as secondary to the Type II Diabetes Mellitus.

4.  Entitlement to an effective date earlier than January 29, 2007, for the grant of service connection for the Type II Diabetes Mellitus. 

5.  Entitlement to an effective date earlier than January 29, 2007, for the grant of service connection for peripheral neuropathy of the left upper extremity. 

6.  Entitlement to an effective date earlier than January 29, 2007, for the grant of service connection for peripheral neuropathy of the right lower extremity. 

7.  Entitlement to an effective date earlier than January 29, 2007, for the grant of service connection for peripheral neuropathy of the left lower extremity. 

8.  Entitlement to an effective date earlier than January 29, 2007, for the grant of service connection for diabetic nephropathy. 

9.  Entitlement to an effective date earlier than January 29, 2007, for the grant of service connection for residual calluses, diabetic foot ulcers (claimed as a bilateral foot condition). 

10.  Entitlement to an effective date earlier than January 29, 2007, for the grant of service connection for bilateral diabetic retinopathy. 

11.  Entitlement to an effective date earlier than December 14, 2010, for the grant of special monthly compensation (SMC).

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to when the Veteran received a 100 percent rating.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran had active military service from December 1968 to October 1971. 

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied the Veteran's petitions to reopen his previously denied, unappealed, claims for service connection for Type II Diabetes Mellitus and residuals of a head injury - concluding there was not new and material evidence concerning these claims.  However, the RO reopened his previously denied, unappealed, claim for service connection for a left knee disorder, though continued to deny this claim on its underlying merits.  The RO also denied his claims for service connection for peripheral neuropathy of the upper and lower extremities, a kidney condition, high blood pressure, a heart condition, a bilateral foot condition, a bilateral eye condition, facial skin cancer, a lung condition, depression, and venereal disease.  As well, the RO denied his claim for permanent and total disability and eligibility for Dependents' Educational Assistance (DEA).

In his July 2008 notice of disagreement (NOD) with that decision, the Veteran contested the RO's denials of his claims for Type II Diabetes Mellitus, peripheral neuropathy of his upper and lower extremities, kidney condition, high blood pressure, heart condition, bilateral foot condition, bilateral eye condition, facial skin cancer, lung condition, depression, head injury, and left knee condition.  In May 2009, the RO issued a statement of the case (SOC) concerning these claims and, in response, he submitted a timely substantive appeal (VA Form 9), perfecting his appeal of these claims to the Board.  38 C.F.R. § 20.200 (2011). 

In August 2009, following receipt and consideration of additional evidence, the RO confirmed and continued its prior determinations regarding the claims. 


In June 2010, as support for his claims, the Veteran testified at a hearing at the Board's offices in Washington, DC (Central Office hearing) before the undersigned Veterans Law Judge.  His wife was also present at the proceeding but did not testify. 

During that June 2010 hearing, the Veteran's attorney indicated the Veteran was withdrawing his left knee, head injury and depression claims.  In July 2010, the attorney submitted a letter reiterating this and indicating additionally that the Veteran also was withdrawing his skin cancer claim.  Therefore, those claims are no longer at issue.  See 38 C.F.R. § 20.204. 

In a May 2011 decision, the Board reopened and granted the claim for service connection for Type II Diabetes Mellitus.  The Board also granted service connection for peripheral neuropathy of the lower extremities, a bilateral eye disorder (retinopathy), and a kidney disorder (nephropathy), all as secondary complications of the service-connected Type II Diabetes Mellitus.  The Board remanded the remaining claims for service connection for peripheral neuropathy of the upper extremities, hypertension, a heart disorder, a bilateral foot disorder, and a lung disorder for further development.

In a September 2011 decision implementing the Board's grant, the RO assigned a 20 percent rating for the Type II Diabetes Mellitus retroactively effective from January 29, 2007, and a 60 percent rating for the diabetic nephropathy also retroactively effective as of that same date, but a higher 80 percent rating as of June 17, 2010, and an even higher 100 percent rating as of December 14, 2010.  The RO assigned an initial 10 percent rating for the diabetic retinopathy, also retroactively effective from January 29, 2007, but a higher 30 percent rating as of July 29, 2011.  The RO assigned separate 20 percent ratings for the peripheral neuropathy of the right and left lower extremities retroactively effective from January 29, 2007, also a 20 percent rating for the neuropathy affecting the left upper extremity, also retroactively effective from January 29, 2007.


As well, the RO granted service connection for the claimed heart disorder, namely, for coronary artery disease, and assigned a 60 percent rating retroactively effective from August 31, 2010.  Service connection additionally was granted for residual calluses, diabetic foot ulcers, which were rated as 10-percent disabling retroactively effective from January 29, 2007, also for residual cardiac surgical scars, which were rated as 0-percent disabling (i.e., noncompensable) retroactively effective from August 31, 2010, and SMC as of December 14, 2010, and DEA as of August 31, 2010.  This in turn resulted in a combined rating of 90 percent, effective January 29, 2007, and a 100 percent rating as of December 14, 2010.

In a September 2011 supplemental statement of the case (SSOC), the RO continued to deny service connection for peripheral neuropathy of the right upper extremity, hypertension, and a lung disorder - including as residuals of the herbicide exposure in service or other secondary complications of the already 
service-connected Type II Diabetes Mellitus.

In a statement since received in response, in October 2011, the Veteran's attorney indicated he believes the Veteran is entitled to an earlier effective date, at least to the date he was awarded Social Security Administration (SSA) disability benefits, in March 2005, for all the grants pertaining to service connection for his Type II Diabetes Mellitus and the secondary disabilities caused by it (peripheral neuropathy of the left upper extremity, right lower extremity, left lower extremity, residual calluses, diabetic foot ulcers, diabetic nephropathy, and bilateral diabetic retinopathy), and SMC.  And although he indicated on the top of this statement that it was a Notice of Disagreement (NOD) with the effective date assigned for these disabilities, and a request for an informal conference concerning same, a Statement of the Case (SOC) concerning this "downstream" issue has not been provided, nor has the Veteran through his attorney been given an opportunity to perfect his appeal to the Board of these claims by also, in response to the SOC, filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.200 (2011).  See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating they have to separately appeal this downstream issue).  

So the Board is remanding these downstream claims.  See Manlincon v. West, 12 Vet. App. 238 (1999) (indicating the appropriate disposition in this circumstance is to remand the claims, rather than merely refer them).  When, as here, the Veteran is represented by an attorney, the remand is directly to the RO, not via the Appeals Management Center (AMC).

In this same statement, the attorney also requested a TDIU prior to the date of the 100 percent rating.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the Board determines this derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  But this does not preclude the Board from going ahead and deciding claims that formed the basis of the derivative TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  The only claims being decided in this decision, however, actually instead dismissed as withdrawn, are those remaining concerning the Veteran's hypertension, lung disorder, and peripheral neuropathy of his right upper extremity.


FINDING OF FACT

In correspondence received in December 2011, the Veteran indicated he was withdrawing his appeal of his claims for service connection for hypertension, a lung disorder, and peripheral neuropathy of his right upper extremity.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Substantive Appeal concerning these claims.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence received in December 2011, the Veteran indicated he was withdrawing his appeal of these remaining claims for service connection for hypertension, a lung disorder, and peripheral neuropathy of his right upper extremity.  According to 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal of these remaining claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeal for service connection for hypertension, a lung disorder, and peripheral neuropathy of the right upper extremity is dismissed.


REMAND

When a timely NOD has been filed regarding an issue, but an SOC has not been provided, the appropriate Board disposition is to remand the claim for issuance of an SOC, rather than just merely referring the claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  And upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, etc.


In addition, in this NOD concerning the effective dates assigned for the several disabilities that have been deemed service connected, the Veteran's attorney requested an informal conference with a local decision review officer (DRO), primarily to resolve the issue of the existence of pertinent medical records that are not in the Veteran's claims file.  The Board sees that the Veteran's attorney has made two Freedom of Information Act (FOIA) requests to the RO, one in August 2011 and another in September 2011, which did not yield the desired documents.  This requested conference therefore should be scheduled, as it will provide the attorney an opportunity to identify all of the documents he believes are missing from the Veteran's claims file and allow the RO to takes the action needed to obtain these records pursuant to VA's duty to assist the Veteran with these claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Accordingly, the claims still at issue are REMANDED for the following action:

1.  Schedule the Veteran's attorney for an informal DRO conference.  Attempt to obtain any medical records or other documents the attorney asserts are missing from the Veteran's claims file.  Document all attempts to locate any such records that cannot be obtained and appropriately notify the Veteran and his attorney of any inability to obtain any identified records.  38 C.F.R. § 3.159(c) and (e).

2.  Send the Veteran and his attorney an SOC concerning the "downstream" claims for earlier effective dates for the grant of service connection for the Type II Diabetes Mellitus; peripheral neuropathy of the left upper extremity, right lower extremity, left lower extremity; diabetic nephropathy; residual calluses, diabetic foot ulcers; bilateral diabetic retinopathy; and for SMC.  If, and only if, in response to this SOC, they submit a timely substantive appeal (VA Form 9 or equivalent) to perfect the appeal of these downstream claims should they be returned to the Board for further appellate consideration.  So when sending the SOC, notify them of the time they have to perfect the appeal of these claims.

3.  Also adjudicate the derivative TDIU claim (for the period alleged, when the Veteran did not have a 100 percent schedular rating).  If this claim is not granted to his satisfaction, send him and his attorney an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim. 

The Veteran has the right to submit additional evidence and argument concerning the claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


